DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	


2.	The Preliminary Amendment filed on November 9, 2020, has been received and entered.




3.	The election of Group I (claim 1) with traverse on November 21, 2022, is acknowledged. The traversal is on the grounds that the claimed invention is not independent or distinct and that the three groups are interrelated and there is no search burden. These arguments are not persuasive because the search is not coextensive. In addition, the protein and the DNA are independent and distinct, even though the DNA can encode the protein the protein can be made synthetically and has a different function than the DNA.  The Restriction Requirement of record is proper and is final.


Claim Disposition

4.	Claims 1-8 are pending. Claim 1 is under examination. Claims 2-8 are withdrawn from further consideration pursuant to 37 CFR 1.12 (b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.




Specification

5.	The specification is objected to because of the following informalities:
	The specification is objected to because the priority information is missing from page 1.
	The specification is objected to because trademarks are disclosed and they are not capitalized. The use of the trademark such as TRIXTON-X-100, has been noted in this application (see page 12, for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.
	The specification is objected to because the sequence notation is improper, see “SEQ ID No.3” on page 6 which should be “SEQ ID NO: 3”.
 	Appropriate correction is required.




Information Disclosure Statement

6.	The Information Disclosure Statement filed on April 22, 2021, has been received and entered. The 1449 form has been considered and a copy is attached herein. 



Drawings

7.	The Drawings filed on October 23, 2020, are accepted by the examiner.



Claim Objection

8.	Claim 1 is objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “…An isolated antimicrobial peptide ID13 comprising [[a]] the amino acid sequence set forth in SEQ ID [[No]] NO: 1, wherein the peptide is an insect defensin”.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or
a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to an antimicrobial peptide ID13 comprising a sequence set forth in SEQ ID NO:1”. The claimed invention reads on any fragment, derivative or analog of SEQ ID NO:1 since ‘a’ is an indefinite article. The claimed invention encompasses a large variable genus that is not adequately described. The present language reads on fragments such as a 3-mer peptide. The claimed invention also does not have any functional limitation. Thus, no structure-function correlation is made.
The claimed invention as a whole is directed to a large genus and the claims are not commensurate in scope with the disclosure in the specification. The instant specification fails to provide adequate description for the large genus encompassed in the claims. Thus, it can be concluded that the specification fails to provide a representative number of species for the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species, which are adequately described, are representative of the entire genus. The claimed invention encompasses the administration of insulin as set forth in the instant specification, however, is not limited to that embodiment.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed structure of the encompassed genus of devices, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.









Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



10.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to antimicrobial peptide ID13 which does not constitute patentable subject matter absent recitation of  “isolated and purified” in the preamble. See American Wood v. Fiber Disintegrating Co., 90 U. S. 566 (1974); American Fruit Growers v. Brogdex Co., 283 U. S. 1 (1931); Funk Brothers Seed Co. v. Kalo Inoculant, 33 U. S. 127 (1948); and Diamond v. Chakrabarty, 206 USPQ 193 (1980).



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



11.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 is directed to, “an antimicrobial peptide ID13 comprising a sequence set forth in SEQ ID NO:1”. The claim(s) does/do not include additional elements that are sufficient to amount to ‘significantly more’ than the judicial exception because the claimed invention encompasses products that have characteristics that are not markedly different from the product’s naturally occurring counterpart in its natural state.
The rationale for this determination is provided below:
The fact pattern in the application is that the claims are directed to a product that initially appears non-naturally occurring, however is a natural product. The scope of the claims is not limited to a non-naturally occurring product because there is nothing appended to the judicial exemption to indicate an altered structure, that is not found in nature.  
An analysis of the claimed invention as a whole indicates that the claim is  directed to a product that does not satisfy the hand of man and is not markedly different in structure from the naturally occurring counterpart products. The claimed invention as a whole is not informative because while the claims are limited to a particular structure, the claimed product is claimed with a very high level of generality. The recited “a sequence set forth in SEQ ID NO:1 reads on a fragment, however a truncation of a structure does not render it non-natural. There is no additional element reported in the claimed invention that makes clear that the instantly claimed peptide is markedly different. Further, the elements of the claim are well-known in terms of a peptide with a structure. The claim elements are merely appended to the judicial exception and are mere field use. The specification discloses that the claimed peptide is endogenous and produced by multicellular organisms (see page 1), thus not markedly different from nature (see Funk Brothers Seed Co., V. Kalo Inoculant Co., 333 U.S. 127, 1948 and Association for Molecular Pathology v. Myriad Genetics, Inc. 569 U.S., 133 S.Ct.2107, 2116, 106 USPQ 2d. 1972).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



12.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Paldi et al. (US 20170058278, 2017).
The reference discloses a peptide structure that is substantially similar to the instant SEQ ID NO:1, which means that it is ‘a sequence set forth in SEQ ID NO:1”, thus not novel (see alignment below). Therefore, the limitations of the claim are met by the reference.
 
RESULT 3
US-15-307-858-976
; Sequence 976, Application US/15307858
; Publication No. US20170058278A1
; GENERAL INFORMATION
;  APPLICANT: FORREST INNOVATIONS LTD.
;  APPLICANT:PALDI, Nitzan
;  APPLICANT:BONCRISTIANI JUNIOR, Humberto Freire
;  APPLICANT:MAORI, Eyal
;  APPLICANT:WEISS, Avital
;  APPLICANT:BERNARDES, Emerson Soares
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS OF USING SAME FOR CONTROLLING
;  TITLE OF INVENTION:PATHOGENICALLY INFECTED MOSQUITOES
;  FILE REFERENCE: 62448
;  CURRENT APPLICATION NUMBER: US/15/307,858
;  CURRENT FILING DATE: 2016-10-31
;  PRIOR APPLICATION NUMBER: US 61/988,237
;  PRIOR FILING DATE: 2014-05-04
;  PRIOR APPLICATION NUMBER: US 61/988,236
;  PRIOR FILING DATE: 2014-05-04
;  PRIOR APPLICATION NUMBER: US 61/988,246
;  PRIOR FILING DATE: 2014-05-04
;  PRIOR APPLICATION NUMBER: US 61/988,235
;  PRIOR FILING DATE: 2014-05-04
;  PRIOR APPLICATION NUMBER: US 61/988,234
;  PRIOR FILING DATE: 2014-05-04
;  NUMBER OF SEQ ID NOS: 1330
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 976
;  LENGTH: 297
;  TYPE: DNA
;  ORGANISM: Aedes aegypti
US-15-307-858-976

Alignment Scores:
Length:                 297    
Score:                  159.00         Matches:       28     
Percent Similarity:     82.1%          Conservative:  4      
Best Local Similarity:  71.8%          Mismatches:    7      
Query Match:            68.2%          Indels:        0      
DB:                     67             Gaps:          0      

US-17-078-613A-1 (1-40) x US-15-307-858-976 (1-297)

Qy          1 AlaThrCysAspLeuLeuSerProPheLysValGlyHisAlaAlaCysAlaAlaHisCys 20
              |||||||||||||||||||||   |||   ||||||   :::||||||||||||||||||
Db        175 GCCACCTGTGATCTGCTGAGCGGATTCGGCGTTGGTGATAGTGCTTGTGCTGCTCATTGC 234

Qy         21 IleAlaArgGlyLysArgGlyGlyTrpCysAspLysArgAlaValCysAsnCysArg 39
              ||||||||||||   |||||||||:::|||:::   :::   ||||||   ||||||
Db        235 ATTGCCCGTGGCAATCGGGGAGGCTACTGCAACTCCAAGAAGGTGTGCGTCTGCCGG 291


Conclusion

13.	No claims are presently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652